DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,191,397. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in the present application overlaps with the scope of the claims in the parent patent in such a way as to be an obvious variant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5, 8-10, 13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (USPGPUB 2018/0242577) and further in view of RUBENSON et al. (USPGPUB 2017/0042390).
 	Regarding claim 1, Tsai et al. disclose a wipe dispensing system, comprising: 
a drive assembly (1138 or 1538); 
a fluid dispensing assembly (1118,1122 or 1152A or 1518,1532); 
a user interface (see “an interface” in paragraph [0099]); and 
a wipe dispensing controller (see paragraph [0099]) disposed in electrical communication with the drive assembly, the fluid dispensing assembly, and the user interface, the wipe dispensing controller configured to: 
receive the user-selected (see paragraph [0124]) wipe criterion from the user interface, the user-selected wipe criterion defining the user-selectable characteristic of the wipe to be provided by the wipe dispensing system (see paragraphs [0079], [0099], [0113], and [0114]), 
activate the drive assembly to position a wipe material relative to the fluid dispensing assembly based upon the user-selected wipe criterion (see paragraphs [0073] and [0074]), and
activate the fluid dispensing assembly to apply a fluid to at least one portion of the wipe material based upon the user-selected wipe criterion (see paragraphs [0079], [0099], and [0124]).
However, they do not disclose a user interface configured to generate a user-selected wipe criterion for a targeted application based upon a user-selectable characteristic of a wipe. RUBENSON et al. disclose a user interface configured to generate a user-selected wipe criterion for a targeted application based upon a user-selectable characteristic of a wipe (see paragraph [0056]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Tsai et al. by including a user interface configured to generate a user-selected wipe criterion for a targeted application based upon a user-selectable characteristic of a wipe, as disclosed by RUBENSON et al., for the purpose of providing a user interface “to select a desired operating mode” (see paragraph [0064]).
 	Regarding claim 2, Tsai et al. in view of RUBENSON et al. disclose the wipe dispensing system of claim 1. Furthermore, RUBENSON et al. disclose a system wherein: 
the user-selected wipe criterion identifies the wipe material (see paragraph [0023]); and 
the wipe dispensing controller is configured to select the wipe material for the drive assembly based upon the user-selected wipe criterion (see paragraphs [0068]-[0070]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Tsai et al. by including the above noted components and functionality, as disclosed by RUBENSON et al., for the purpose of providing a user interface “to select a desired operating mode” (see paragraph [0064]) and adjustable operational parameters (see paragraph [0068]) based on interface indicators (see paragraph [0023]).
	Regarding claim 5, Tsai et al. in view of RUBENSON et al. disclose the wipe dispensing system of claim 1. Furthermore, RUBENSON et al. disclose a system wherein: 
the user-selected wipe criterion identifies a wipe length associated with the wipe material (see paragraph [0023]); and 
the wipe dispensing controller is configured to activate the drive assembly to position a wipe material relative to the fluid dispensing assembly based upon the identified wipe length (see paragraphs [0068]-[0070]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Tsai et al. by including the above noted components and functionality, as disclosed by RUBENSON et al., for the purpose of providing a user interface “to select a desired operating mode” (see paragraph [0064]) and adjustable operational parameters (see paragraph [0068]) based on interface indicators (see paragraph [0023]).
	Regarding claim 8, Tsai et al. in view of RUBENSON et al. disclose the wipe dispensing system of claim 1. Furthermore, RUBENSON et al. disclose a system wherein: 
collect wipe dispensing system operation information from at least one of the drive assembly and the fluid dispensing assembly (see paragraph [0023]); and 
output a dispensing system operation report based upon the wipe dispensing system operation information (see paragraph [0023]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Tsai et al. by including the above noted components and functionality, as disclosed by RUBENSON et al., for the purpose of providing a user interface with interface indicators when a “level falls below a predetermined threshold” (see paragraph [0023]).
	Regarding claim 9, Tsai et al. disclose in a wipe dispensing controller, a method for dispensing a custom wipe from a wipe dispensing system, comprising:
receiving a user-selected (see paragraph [0124]) wipe criterion from a user interface (see “an interface” in paragraph [0099]);
activating the drive assembly to position a wipe material relative to the fluid dispensing assembly based upon the user-selected wipe criterion (see paragraphs [0073] and [0074]); and
activating the fluid dispensing assembly to apply a fluid to at least a portion of the wipe material based upon the user-selected wipe criterion (see paragraphs [0079], [0099], and [0124]).
However, they do not disclose the user interface configured to generate the user-selected wipe criterion for a targeted application based upon a user-selectable characteristic of a wipe. RUBENSON et al. disclose the user interface configured to generate the user-selected wipe criterion for a targeted application based upon a user-selectable characteristic of a wipe (see paragraph [0056]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Tsai et al. by including the user interface configured to generate the user-selected wipe criterion for a targeted application based upon a user-selectable characteristic of a wipe, as disclosed by RUBENSON et al., for the purpose of providing a user interface “to select a desired operating mode” (see paragraph [0064]).
	Regarding claim 10, Tsai et al. in view of RUBENSON et al. disclose the method of claim 9. Furthermore, RUBENSON et al. disclose a system wherein: 
receiving the user-selected wipe criterion comprises receiving the user-selected wipe criterion which identifies a wipe material (see paragraph [0023]); and 
selecting the wipe material for the drive assembly based upon the user-selected wipe criterion (see paragraphs [0068]-[0070]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Tsai et al. by including the above noted steps, as disclosed by RUBENSON et al., for the purpose of providing a user interface “to select a desired operating mode” (see paragraph [0064]) and adjustable operational parameters (see paragraph [0068]) based on interface indicators (see paragraph [0023]).
	Regarding claim 13, Tsai et al. in view of RUBENSON et al. disclose the method of claim 9. Furthermore, RUBENSON et al. disclose a system wherein: 
receiving the user-selected wipe criterion comprises receiving the user-selected wipe criterion which identifies a wipe length associated with the wipe material (see paragraph [0023]); and 
activating the drive assembly comprises activating the drive assembly to position the wipe material relative to the fluid dispensing assembly based upon the identified wipe length (see paragraphs [0068]-[0070]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Tsai et al. by including the above noted steps, as disclosed by RUBENSON et al., for the purpose of providing a user interface “to select a desired operating mode” (see paragraph [0064]) and adjustable operational parameters (see paragraph [0068]) based on interface indicators (see paragraph [0023]).
	Regarding claim 16, Tsai et al. in view of RUBENSON et al. disclose the method of claim 9. Furthermore, RUBENSON et al. disclose a system wherein: 
collecting wipe dispensing system operation information from at least one of the drive assembly and the fluid dispensing assembly (see paragraph [0023]); and 
outputting a dispensing system operation report based upon the wipe dispensing system operation information (see paragraph [0023]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Tsai et al. by including the above noted steps, as disclosed by RUBENSON et al., for the purpose of providing a user interface with interface indicators when a “level falls below a predetermined threshold” (see paragraph [0023]).
	Regarding claim 17, Tsai et al. disclose a wipe dispensing controller having a processor and a memory, the wipe dispensing controller configured to:
receive a user-selected (see paragraph [0124] wipe criterion from a user interface (see “an interface” in paragraph [0099]);
activate the drive assembly to position a wipe material relative to the fluid dispensing assembly based upon the user-selected wipe criterion (see paragraphs [0073] and [0074]); and
activate the fluid dispensing assembly to apply a fluid to at least a portion of the wipe material based upon the user-selected wipe criterion (see paragraphs [0079], [0099], and [0124]).
However, they do not disclose the user interface configured to generate the user-selected wipe criterion for a targeted application based upon a user-selectable characteristic of a wipe. RUBENSON et al. disclose the user interface configured to generate the user-selected wipe criterion for a targeted application based upon a user-selectable characteristic of a wipe (see paragraph [0056]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Tsai et al. by including the user interface configured to generate the user-selected wipe criterion for a targeted application based upon a user-selectable characteristic of a wipe, as disclosed by RUBENSON et al., for the purpose of providing a user interface “to select a desired operating mode” (see paragraph [0064]).
Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (USPGPUB 2018/0242577) and in view of RUBENSON et al. (USPGPUB 2017/0042390) as applied to claims 1-2, 5, 8-10, 13, and 16-17 above, and further in view of Ghazi et al. (USPGPUB 2019/0147375).
	Regarding claim 7, Tsai et al. in view of RUBENSON et al. disclose the wipe dispensing system of claim 1. However, they do not disclose a system wherein the wipe dispensing controller is configured to:
receive location information associated with the wipe to be provided by the wipe dispensing system; and
receive the user-selected wipe criterion from the user interface, the user-selected wipe criterion defining the user-selectable characteristic of the wipe to be provided by the wipe dispensing system at the location identified by the location information.
Ghazi et al. disclose a system wherein the wipe dispensing controller is configured to:
receive location information associated with the wipe (26) to be provided by the wipe dispensing system (see paragraph [0038]); and
receive the user-selected wipe criterion from the user interface, the user-selected wipe criterion defining the user-selectable characteristic of the wipe to be provided by the wipe dispensing system at the location identified by the location information (see paragraph [0038]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Tsai et al. by including the above noted components and functionality, as disclosed by Ghazi et al., for the purpose of providing alerts for dispensers in respective service areas (see paragraph [0038]).
	Regarding claim 15, Tsai et al. in view of RUBENSON et al. disclose the method of claim 9. However, they do not disclose a method further comprising:
receiving location information associated with the wipe to be provided by the wipe dispensing system; and
receiving the user-selected wipe criterion from the user interface comprises receiving the user-selected wipe criterion from the user interface based upon the location information, the wipe criterion defining the user-selectable characteristic of the wipe to be provided by the wipe dispensing system at the location identified by the location information.
Ghazi et al. disclose a system wherein the wipe dispensing controller is configured to:
receiving location information associated with the wipe to be provided by the wipe dispensing system (see paragraph [0038]); and
receiving the user-selected wipe criterion from the user interface comprises receiving the user-selected wipe criterion from the user interface based upon the location information, the wipe criterion defining the user-selectable characteristic of the wipe to be provided by the wipe dispensing system at the location identified by the location information (see paragraph [0038]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Tsai et al. by including the above noted steps, as disclosed by Ghazi et al., for the purpose of providing alerts for dispensers in respective service areas (see paragraph [0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.C.
10/21/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655